Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered April 25, 2000, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 20 years to life, unanimously affirmed.
The verdict was based on sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. The evidence clearly established that defendant forcibly stole the victim’s necklace and did not merely assault him.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Concur — Nardelli, J.P., Andrias, Buckley, Rosenberger and Friedman, JJ.